DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on February 16, 2021 has been entered. Claims 1-10 and 12-23 are pending in this application.

Allowable Subject Matter
Claims 1-10 and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Singer et al. [US 20050274897 A1] teaches an illumination system that avoids the above-described disadvantages, in particular, an illumination system, with which it is possible to exactly determine both an illumination A and the direction of light radiation in a plane. In particular, an illumination that is as uniform as possible and telecentering errors that are as small as possible in the field plane will be assured therewith.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for producing an illumination system for an EUV apparatus as claimed, more specifically, the method comprising steps of coupling measurement light into the illumination beam path at an input coupling position which corresponds to the source position so that the measurement light follows the illumination beam path from the source position to each of the mirror modules; detecting measurement light after reflection of the measurement light at each of the mirror 
	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art an illumination system for an EUV apparatus as claimed, more specifically the apparatus comprising integrated components of a measurement system configured to measure measurement values containing information to determine orientations of the mirror modules in the respective installation positions associated with the mirror modules, wherein: the measurement system is configured to couple measurement light into the illumination beam path at an input coupling position which corresponds to the source position and so that the measurement light follows the illumination beam path from the source position to each of the mirror modules; and measurement system is configured to detect the measurement light after reflection of the measurement light at each of the mirror 
	With regard to claim 23, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for producing an illumination system for an EUV apparatus as claimed, more specifically the method comprising steps of coupling measurement light into the illumination beam path at an input coupling position which corresponds to the source position so that the measurement light follows the illumination beam path from the source position to each of the mirror modules; detecting measurement light after reflection of the measurement light at each of the mirror modules of the illumination beam path; ascertaining current measurement values for at least one system measurement variable from detected measurement light, the current measurement values representing a current state of the system measurement variable of the illumination system; ascertaining correction values from the current measurement values using sensitivities that represent a relationship between the system measurement variable and a change in the orientation of at least one mirror module in its installation position; and adjusting at least one mirror module with variation of the orientation of the mirror module in the installation position in degrees of freedom of a rigid body using the correction values to change the current state in a manner such that in the case of irradiation with EUV radiation from the EUV radiation source, the illumination radiation in the illumination field fulfills the illumination specification, in combination with the other elements required by claim 23.
	Claims 2-10, 12-14 and 16-22 are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882